BRITT, Judge.
Defendant contends the trial court erred in consolidating the cases for trial. This contention has no merit. Allowance of the State’s motion to consolidate the cases was within the discretion of the trial judge, State v. Anderson, 281 N.C. 261, 188 S.E. 2d 336 (1972), and no abuse of discretion is shown.
Defendant contends the trial court erred in overruling his motions to nonsuit all charges. We have carefully reviewed the evidence and conclude that it was sufficient to withstand the motions for nonsuit on all charges except charges alleged in no. 74-CR-4085; we hold that the evidence in that case was insufficient and the motions for nonsuit as to it should have been allowed.
In nos. 74-CR-4083, 74-CR-4084, and 74-CR-4086, no error.
In no. 74-CR-4085, reversed.
Chief Judge Brock and Judge Clark concur.